Citation Nr: 1418003	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  07-03 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for residuals of a left foot fracture.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to January 1994.

These matters come before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied entitlement to service connection for PTSD and a mood disorder.  The RO in St. Petersburg, Florida currently has jurisdiction over the Veteran's claims.

In December 2009, the Board remanded the claim of service connection for a psychiatric disability for further development.

The claim of service connection for a psychiatric disability was denied by way of an October 2012 Board decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In July 2013, the Court set aside the Board's October 2012 decision and remanded the case for readjudication in compliance with directives specified in a July 2013 Joint Motion filed by counsel for the Veteran and VA.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a current psychiatric disability which is related to various stressors in service.  The stressors reported by the Veteran include learning of the deaths of three fellow service members and being harassed and physically assaulted by fellow service members.  He reportedly began to experience psychiatric symptoms in service and has experienced a continuity of psychiatric symptomatology in the years since service.  However, there is some evidence to the contrary.  For instance, there is no evidence of any complaints of or treatment for psychiatric problems in his service treatment records, his December 1993 separation examination was normal, and there is no post-service clinical evidence of any psychiatric symptoms until many years after service.  Also, the Veteran reported on an October 1993 report of medical history form completed for purposes of separation from service that he was neither experiencing, nor had he ever experienced, any "depression or excessive worry," "nervous trouble of any sort," or any other psychiatric symptomatology.

A VA examination was conducted in November 2011 to assess the nature and etiology of the Veteran's claimed psychiatric disability and he was diagnosed as having social phobia.  The psychologist who conducted the examination concluded that the Veteran did not have PTSD because his reported stressors of having learned of the deaths of fellow service members did not meet the criteria for a PTSD diagnosis.  There was no mention by the Veteran of an incident involving harassment and physical assault by fellow service members.  

Evidence associated with the Veteran's claims file, including a January 2007 VA primary care treatment note which is included among the paperless records in the Virtual VA system, reveals that he was in receipt of Social Security Administration (SSA) disability benefits for a psychiatric disability.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and are reportedly directly relevant to the claim of service connection for a psychiatric disability.

The Veteran reported during a June 2005 VA psychiatric evaluation that he had filed for disability retirement benefits from the U.S. Postal Service based upon an unspecified disability.  Any records related to this claim may be relevant to the claim of service connection for a psychiatric disability.  Thus, appropriate attempts should be made upon remand to obtain such records.

A January 2007 VA primary care treatment note contained in the Tennessee Valley Vista electronic records system reveals that a psychiatric consultation had been ordered.  However, there is no more recent treatment record from that facility in the claims file or among the Veteran's paperless records in the Virtual VA system.  The only other VA treatment records in the claims file are contained in the Gainesville Vista electronic records system and are dated from December 2010 to October 2012.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

The parties to the Joint Motion have agreed that additional efforts need to be undertaken to obtain all relevant private treatment records from Dr. Peterson.  Therefore, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Also, the Veteran's complete service personnel records may contain information relevant to his claim of service connection for a psychiatric disability.  Although some service personnel records have been requested and associated with the claims file, complete service personnel records (including any appraisals of the Veteran's performance) have not yet been requested.  Hence, on remand, the National Personnel Records Center (NPRC) should be asked to provide a copy of the Veteran's Official Military Personnel File (OMPF).

Furthermore, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2013).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

In this case, the Veteran has reported physical assaults in service, however he has not been explicitly provided with notice of the alternative sources other than his service records that might constitute credible supporting evidence of in-service personal assault.  Therefore, a remand is also necessary to advise him of this, and to allow him the opportunity to submit additional evidence.  See Gallegos v. Peake, 22 Vet. App. 329 (2008).

Additionally, in a January 2013 rating decision the RO denied entitlement to a rating in excess of 10 percent for residuals of a left foot fracture.  The Veteran submitted a notice of disagreement with respect to this decision in July 2013.  A statement of the case has not been issued as to this issue.  38 U.S.C.A. § 7105(a) (West 2002).  Thus, the Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall issue a statement of the case as to the issue of entitlement to an increased rating for residuals of a left foot fracture.  This issue shall not be certified to the Board unless a timely substantive appeal is submitted.

2.  The AOJ shall provide the Veteran with a letter informing him that evidence from sources other than his service records may corroborate his account of in-service personal assault.  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

The Veteran shall be asked to provide or identify any evidence from sources other than his service records that might corroborate his claimed stressors.  Provide a list of examples of such evidence, including evidence of behavior changes.  A copy of this letter must be included in the claims file.

3.  Ask the NPRC to obtain a copy of the Veteran's complete Official Military Personnel File (OMPF), including all appraisals of his performance.  If efforts to obtain the Veteran's personnel records are unsuccessful through the NPRC, request such records from any other appropriate depository.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.
4.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied upon to make the decision.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

5.  Undertake all appropriate action to obtain from the U.S. Postal Service a copy of its decision concerning the Veteran's claim for disability retirement benefits, including any medical records relied upon to make the decision.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

6.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability contained in the Tennessee Valley Vista electronic records system and dated from January 2007 through the present, contained in the Gainesville Vista electronic records system and dated from January 2007 through December 2010 and from October 2012 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

7.  Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a psychiatric disability from Dr. Peterson.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be asked to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented in the claims file.

8.  After completing all of the development actions requested above, schedule the veteran for a VA psychiatric examination.  With regard to the veteran's claimed physical assault, the examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incidents could possibly indicate the occurrence of one or more of the alleged in-service stressors.  The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.
A multiaxial evaluation based on DSM-IV diagnostic criteria should be done.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  The examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged stressor incidents suggest the occurrence of one or more of the alleged in-service stressors.

For any psychiatric disability other than PTSD diagnosed since August 2004 (including, but not limited to, depression, mood disorder, social phobia, panic disorder, and PTSD)) the examiner should indicate whether it at least as likely as not (50 percent probability or more) had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), or is otherwise related to service

In formulating the above opinions, the examiner must acknowledge and comment on all psychiatric disabilities diagnosed since August 2004 (including, but not limited to, depression, mood disorder, social phobia, panic disorder, and PTSD), all of the Veteran's reported stressors in service (including learning of the deaths of fellow service members and being harassed and physically assaulted by fellow service members), and the inconsistent information concerning a continuity of psychiatric symptomatology in the years since service.

The examiner must provide reasons for each opinion given.

9.  If a benefit for which a sufficient substantive appeal has been submitted remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


